Stephens, J.
(After stating the foregoing facts.)
We are of the opinion that the above-quoted expression in the letter from the defendant to the plaintiff’s attorneys, which contains the terms of the contract sued upon and which is set out in paragraph 10 of the petition, creates no obligation upon the plaintiff. This clause in the defendant’s letter amounted to a mere expression by the defendant of confidence in the plaintiff’s attorneys. It could not amount to more than an invitation from the writer of the letter to the plaintiff’s attorneys to obligate themselves or the plaintiff to exercise the diligence referred to. If it was such an invitation it received no response from the plaintiff’s attorneys, as in their answer to this letter no reference whatever was made to this suggestion. If this suggestion was a part of the defendant’s offer, it was not accepted by the plaintiff through his attorneys, and no contract arose between the parties. Therefore, if this interchange of letters amounted to a contract, as is conceded by both parties to the litigation, this expression in the defendant’s letter can not be considered as a part of the contract and must be disregarded. It appears, therefore, that the court erred in awarding a nonsuit.
It does not appear from the petition that there has been any former adjudication of the matter sued on. The petition set out a cause of action and was good against all of the demurrers interposed. No question as to the sufficiency of a plea of res judicata is made by the record.

*784
Judgment reversed on the main bill of exceptions; affirmed on the cross-bill.


Jenkins, P. J., and Bell, J., concur.